DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 

Claims 1-20 are pending
This is a final office action with respect to Applicant’s amendments filed 9/15/2021. 

Response to Arguments
35 USC 101
Applicant's arguments filed 9/15/2021 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 9  
Regarding the first prong, the process of building an inverted full text index is not an action or activity that can be performed solely in the human mind or "by a human using a pen and paper" as noted in the Office Action. The human mind cannot build a tangible item index. For at least these reasons, the Applicant respectfully submits that under Step 2A, Prong One, the claims are not directed to an abstract idea.


Before inverted indexes were made using a computer, they were made using pen and paper and they still can be made using pen and paper. An inverted index is storing a mapping such as words and numbers to its location in a table or set of documents. A human can look at a document and make a full text inverted index by mapping the words and number locations to a table. An example is seen below where a human can easily make an inverted index with respect to two documents. (See https://codingexplained.com/coding/elasticsearch/understanding-the-inverted-index-in-elasticsearch)  

    PNG
    media_image1.png
    644
    929
    media_image1.png
    Greyscale





Applicant argues on page 9
As amended, claim 1 recites an improvement in the functioning of the computer used to perform "retail-based cost reverse engineering and cost comparisons within item similarity clusters for cost negotiations" by incorporating a cost manager component that builds an inverted full text index based on concatenated descriptions of at least one item in the selected item similarity cluster.

Examiner respectfully disagrees. 

The claims are not solving a technical problem or a business problem. The applicant’s specification in para 0001 talks about the business problem of planning store assortments and selecting suppliers. This is a business problems faced by many retailers today. This has nothing to do with a technical problem. A technical problem and solution is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the claimed invention is merely automating the steps of something that was done without a computer before the technological age. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 

Applicant argues on page 10

The Applicant further submits that the limitations of claim 1 are integrated into the practical  application of identifying items and/or item substitutes for negotiation with a supplier based on cost comparisons for items in similarity clusters as discussed in paragraphs [0002], [0029], [0089], and [0091] of the Specification. The inverted full text index built by the cost manager enables items to be grouped more efficiently and for a recommended action, associated with each item in a set of items, to be generated and output in order to identify negotiable items. This integration goes beyond the general linking of the use of an alleged judicial exception to a particular technological environment as alleged in the Office Action. See Office Action, p. 7.

Examiner respectfully disagrees. 

This integration does not goes beyond the general linking of the use of an alleged judicial exception to a particular technological environment. For example but for the language of a processor and memory, the claims language encompasses a user 

 Applicant argues on page 10 
The Office Action has not shown this is an inventive concept or well understood, routine, conventional activity in the field.

Examiner respectfully disagrees. 

"Examiner did not used the language well understood, routine, or conventional  when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” see MPEP 2106.05(f).

USC 103
Applicant’s arguments, filed 9/15/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  Examiner withdraws 35 USC 103 rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer storage device.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 11 and similarly claims 1 and 17 recite the limitations of 
    PNG
    media_image2.png
    402
    649
    media_image2.png
    Greyscale

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses a user analyzing item descriptions to generate a combined item description, generate item clusters, comparing items in an item cluster, grouping items based on quantity and margin values, and determining/outputting a recommended action based on grouping of the items. These steps can be done without the use of a computer. 

The claims also deal with retailers, customers, and determining item substitutes and items to negotiate. This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental economic practices). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, data storage device, and system. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the different groupings the item can go under such as low quantity and low margin group. As another example, the dependent claims further describe how negotiable items are identified, such as with a correlation coefficient based metric.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, memory, processor, output device, data storage device, description component, cluster generator, grouping component, comparison component, and recommendation component. 
Claims 7 recites cost manager component
Claim 11 recites description component, cluster generator, grouping component, comparison component, and output device
Claim 17 recites computer storage devices, cost comparison component
Claim 11 recites method, however method is not considered an additional element. 
Claim 1, 11, and 17 recites cost manager component  
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 00100 and 00103.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00100 and 00103. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Wu et al. (US8140381B1) Discloses a system and method for merchandising decomposition analysis (MDA), useful with stores.
Zhang et al. (US20140100989A1) Discloses a system and method for determining cross-market correlation factors which contribute to a response to a user request for a price.
Agrawal (US20190163805A1) Discloses a first device that may receive, from a second device, an input corresponding to a search for an item, may identify a set of items, and may determine a set of trend scores associated with the set of items.
Klotz (20160179953) Discloses a method that includes receiving a search query containing one or more query terms from a remote device, determining one or more entity types implicated by the search query based on the one or more query terms, and determining an entity score indicating a likelihood that the search query implicates the entity type.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ALAN S MILLER/Primary Examiner, Art Unit 3683